Matter of Shepherd v Pesce (2019 NY Slip Op 06189)





Matter of Shepherd v Pesce


2019 NY Slip Op 06189


Decided on August 21, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 21, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2019-05179	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Eon Shepherd, petitioner,
vMichael L. Pesce, etc., respondent.


Eon Shepherd, Fallsburg, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Michael L. Pesce, a Justice of the Supreme Court, Kings County, to determine the petitioner's motion pursuant to CPL article 440 to vacate a judgment of conviction of the same court rendered May 13, 1987, in a criminal action entitled People v Shepherd , commenced in that court under Indictment No. 1985/86, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the determination of the subject motion in an order of the Supreme Court, Kings County, dated May 16, 2019, as amended May 31, 2019.
RIVERA, J.P., ROMAN, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court